 



Exhibit 10.2
The following executives and key employees have executed the form of Employment
Agreement that follows:
Gary D. Tollefson, M.D., Ph.D., President and Chief Executive Officer
Michael A. Cowley, Ph.D., Chief Scientific Officer
Anthony A. McKinney, Chief Operating Officer
Graham K. Cooper, Chief Financial Officer
Eduardo Dunayevich, M.D., Chief Medical Officer
Ronald P. Landbloom, M.D., Vice President of Medical and Regulatory Affairs
Heather D. Turner, Vice President, General Counsel and Secretary
Carol Baum, Vice President of Commercialization
Walter Piskorski, Vice President of Technical Operations
Franklin P. Bymaster, Vice President of Neuroscience





--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into as of the
                    , by and between                      (“Executive”) and
Orexigen Therapeutics, Inc. (the “Company”) and is contingent on final approval
by the Company’s Board of Directors.
     Whereas, the Company desires to employ Executive to provide personal
services to the Company, and wishes to provide Executive with certain
compensation and benefits in return for Executive’s services; and
     Whereas, Executive wishes to be employed by the Company and provide
personal services to the Company in return for certain compensation and
benefits.
     Now, Therefore, in consideration of the mutual promises and covenants
contained herein, it is hereby agreed by and between the parties hereto as
follows:
ARTICLE I
DEFINITIONS
     For purposes of the Agreement, the following terms are defined as follows:
1.1 “Board” means the Board of Directors of the Company.
1.2 “Cause” means the occurrence of any of the following events:
     (a) Executive’s conviction of or plea of guilty or nolo contendere to any
felony or a crime of moral turpitude;
     (b) Executive’s willful and continued failure or refusal to follow
reasonable instructions of the                                          and the
Chief Executive Officer and/or President of the Company or reasonable policies,
standards and regulations of the Company or its affiliates;
     (c) Executive’s willful and continued failure or refusal to faithfully and
diligently perform the usual, customary duties of his/her employment with the
Company or its affiliates;
     (d) Unprofessional, unethical, immoral or fraudulent conduct by Executive;
     (e) Conduct by Executive that materially discredits the Company or any
affiliate or is materially detrimental to the reputation, character and standing
of the Company or any affiliate; or
     (f) Executive’s material breach of the Proprietary Information and
Inventions Agreement.
     An event described in Section 1.2(b) through Section 1.2(f) herein shall
not be treated as “Cause” until after Executive has been given written notice of
such event, failure or conduct and Executive fails to cure such event, failure,
conduct or breach, if curable, within 30 days from

 



--------------------------------------------------------------------------------



 



such written notice. Failure of the Company to meet financial or performance
targets or goals shall not be deemed to be a breach pursuant to Sections 1.2(b)
or 1.2(c) herein.
1.3 “Change in Control” means the occurrence of any of the following events:
     (a) the direct or indirect acquisition by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s shareholders which the Board does not recommend such
shareholders to accept;
     (b) a change in the composition of the Board over a period of 36 months or
less such that a majority of the Board members ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who
either (i) have been Board members continuously since the beginning of such
period, or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (i) who were still in office at the time such election or nomination was
approved by the Board;
     (c) the consummation of any consolidation, share exchange or merger of the
Company (i) in which the stockholders of the Company immediately prior to such
transaction do not own at least a majority of the voting power of the entity
which survives/results from that transaction, or (ii) in which a stockholder of
the Company who does not own a majority of the voting stock of the Company
immediately prior to such transaction, owns a majority of the Company’s voting
stock immediately after such transaction; or
     (d) the liquidation or dissolution of the Company or any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company, including
stock held in subsidiary corporations or interests held in subsidiary ventures.
1.4 “Company” means Orexigen Therapeutics, Inc. or, following a Change in
Control, the surviving entity resulting from such transaction.
1.5 “Constructive Termination” means Executive’s voluntary resignation
following:
     (a) a material reduction in the level of responsibility associated with
Executive’s employment with the Company or any surviving entity (other than a
change in job title or officer title);
     (b) any reduction in Executive’s level of base salary; or
     (c) a relocation of Executive’s principal place of employment by more than
50 miles (other than reasonable business travel required as part of the job
duties associated with Executive’s position);

2



--------------------------------------------------------------------------------



 



     provided, and only in the event that, such change, reduction or relocation
is effected by the Company without cause and without Executive’s consent.
1.6 “Covered Termination” means an Involuntary Termination Without Cause or
Constructive Termination that occurs within the one-month period before the
effective date of a Change in Control and the six-month period commencing on the
effective date of a Change in Control.
1.7 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
1.8 “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge other than for Cause. The termination of Executive’s employment as a
result of Executive’s death or disability will not be deemed to be an
Involuntary Termination Without Cause.
ARTICLE II
EMPLOYMENT BY THE COMPANY
2.1 Position and Duties. Subject to terms set forth herein, the Company agrees
to employ Executive in the position of                      and Executive hereby
accepts such employment. Executive shall serve in an executive capacity and
shall perform such duties as are customarily associated with the position of
                     and such other duties as are assigned to Executive by the
                                         of the Company. During the term of
Executive’s employment with the Company, Executive will devote Executive’s best
efforts and substantially all of Executive’s business time and attention (except
for vacation periods and reasonable periods of illness or other incapacities
permitted by the Company’s general employment policies or as otherwise set forth
in this Agreement) to the business of the Company.
2.2 Employment at Will. Both the Company and Executive shall have the right to
terminate Executive’s employment with the Company at any time, with or without
Cause, upon 30 days’ written notice. If Executive’s employment with the Company
is terminated, Executive will be eligible to receive severance benefits to the
extent provided in this Agreement. If applicable, upon the date of Executive’s
termination of employment with the Company for any reason, Executive shall
immediately resign from the Board and the board of directors or comparable body
of every subsidiary, parent or other affiliated corporation of the Company, and
every committee thereof.
2.3 Employment Policies. The employment relationship between the parties shall
also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.
2.4 Effective Date. The effective date of this agreement shall be the date in
which Executive begins employment with the Company which is anticipated to be
                                        .

3



--------------------------------------------------------------------------------



 



ARTICLE III
COMPENSATION AND BENEFITS
3.1 Base Salary. Executive shall receive for services to be rendered hereunder
an annual base salary of $                     (“Base Salary”), payable on the
regular payroll dates of the Company.
3.2 Annual Bonus. In addition to the Base Salary, Executive will be eligible for
an annual performance bonus, equal to up to ___% of the Base Salary, and which
is 100% based upon the achievement of the performance goals and objectives to be
determined by the compensation committee of the Board (“Annual Bonus”). Such
Annual Bonus shall be evaluated and paid in January of each year.
3.3 Stock Options. Subject to approval of the Board or the compensation
committee of the Board, Executive shall receive stock options to purchase
                     shares of the Company’s common stock pursuant to the
Company’s 2007 Equity Incentive Award Plan (the “2007 Plan”). Any stock options
granted pursuant to this Section 3.3 shall have an exercise price per share
equal to the then-current fair market value per share of the Company’s common
stock (as determined pursuant to the 2007 Plan) on the date the grant is
approved by the Board or the compensation committee of the Board. Such stock
options shall be incentive stock options to the extent permitted under Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”). Subject to
Section 4.2, 25% of the shares subject to such stock options shall vest on the
one year anniversary of your date of hire and the remainder will vest in 36
equal monthly installments over a three year period thereafter, subject to
Executive’s continued employment or service with the Company on each such date.
Such stock options shall have a ten (10) year term and shall be subject to the
terms and conditions of the 2007 Plan and the stock option agreement pursuant to
which such stock options are granted to the extent such provisions are not less
favorable to Executive than the applicable provisions of this Agreement.
3.4 Vacation and Paid Time Off. Executive shall be entitled to 20 business days
of paid vacation each year, accruing on a monthly basis, and 8 holidays each
year.
3.5 Expenses. During the term of this Agreement, the Company shall reimburse
Executive for all reasonable and necessary out-of-pocket expenses incurred by
Executive in connection with services rendered on behalf of the Company subject
to Executive providing the Company with appropriate substantiation in accordance
with Company policy.
3.6 Standard Company Benefits. Executive shall be entitled to all rights and
benefits for which Executive is eligible under the terms and conditions of the
standard Company benefits and compensation practices that may be in effect from
time to time and are provided by the Company to its executive employees,
employed at similar full-time or part-time status, as applicable, generally.

4



--------------------------------------------------------------------------------



 



ARTICLE IV
SEVERANCE AND CHANGE IN CONTROL BENEFITS
4.1 Severance Benefits. If Executive’s employment terminates due to an
Involuntary Termination Without Cause or a Covered Termination, Executive shall
receive any annual base salary that has accrued but is unpaid as of the date of
such Involuntary Termination Without Cause or Covered Termination. In addition,
provided Executive first executes and does not revoke an effective general
release in the form and substance acceptable to the Company, Executive shall
also be entitled to continue to be compensated by the Company, at Executive’s
annual base salary as in effect during the last regularly scheduled payroll
period immediately preceding the Involuntary Termination Without Cause or
Covered Termination, for a period of nine months, payable on the regular payroll
dates of the Company and subject to applicable tax withholding.
4.2 Acceleration of Vesting of Option. In the event of a Change In Control,
Executive shall vest in and be able to exercise the stock options held by
Executive as to 50% of the unvested shares of common stock then subject to such
options. Thereafter, such options shall vest and become exercisable as to any
unvested shares of common stock subject to such options in equal monthly
installments over the 12 months following the effective date of a Change in
Control; provided, however, that in the event that fewer than 12 months remain
until such options are fully vested and exercisable, the vesting period for such
options shall remain unchanged by the Change in Control. In addition, if within
the period beginning on the first day of the calendar month immediately
preceding the calendar month in which the effective date of such Change in
Control occurs and ending on the last day of the twelfth calendar month
following the calendar month in which the effective date of the Change in
Control occurs, Executive’s employment with the Company (or its successor)
terminates due to an Involuntary Termination Without Cause thereof by the
Company (or any successor) or due to a Constructive Termination, then all stock
options held by Executive shall become fully vested and exercisable as of the
date of such termination of Executive’s employment.
4.3 Section 409A of the Internal Revenue Code. The foregoing notwithstanding, to
the extent required to comply with Section 409A of the Code, if Executive is
deemed to be a “specified employee” for purposes of Section 409A(a)(2)(B) of the
Code as of the date of termination of employment, Executive agrees that the
payments due to his/her under Section 4.1 in connection with a termination of
his/her employment that would otherwise have been payable at any time during the
six-month period immediately following such termination of employment shall not
be paid prior to, and shall instead be payable in a lump sum as soon as
practicable following, the expiration of such six-month period.
4.4 Failure to Perform. Notwithstanding any other provision of this Agreement,
if Executive shall be discharged by the Company for Cause or if Executive
terminates employment other than as a result of a Constructive Termination, then
this Agreement shall automatically terminate (except for Article V, Article VII,
and Article VIII, which shall continue in effect), and upon such termination,
the Company shall have no further obligation to Executive, his/her spouse or
estate, except that the Company shall pay to Executive, the amount of his/her
base salary and vacation pay accrued to the date of such termination.

5



--------------------------------------------------------------------------------



 



ARTICLE V
PROPRIETARY INFORMATION OBLIGATIONS
5.1 Agreement. Executive agrees to execute and abide by the Company’s standard
form of Proprietary Information and Inventions Agreement (“Proprietary
Information and Inventions Agreement”).
5.2 Remedies. Executive’s duties under the Proprietary Information and
Inventions Agreement shall survive termination of Executive’s employment with
the Company and the termination of this Agreement. Executive acknowledges that a
remedy at law for any breach or threatened breach by Executive of the provisions
of the Proprietary Information and Inventions Agreement would be inadequate, and
Executive therefore agrees that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.
ARTICLE VI
OUTSIDE ACTIVITIES
6.1 Other Activities. Except with the prior written consent of the Chief
Executive Officer or President of the Company, Executive shall not during the
term of this Agreement undertake or engage in any other employment, occupation
or business enterprise, other than ones in which Executive is a passive
investor; provided that such passive investments will not require services on
the part Executive which would in any manner impair the performance of his/her
duties under this Agreement. Executive may engage in civic and not-for-profit
activities so long as such activities do not materially interfere with the
performance of Executive’s duties hereunder.
6.2 Competition/Investments. During the term of Executive’s employment by the
Company, except on behalf of the Company, Executive shall not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
which were known by Executive to compete directly with the Company, throughout
the world, in any line of business engaged in (or planned to be engaged in) by
the Company.
ARTICLE VII
NONINTERFERENCE
While employed by the Company, and for one year immediately following the date
on which Executive terminates employment or otherwise ceases providing services
to the Company, Executive agrees not to interfere with the business of the
Company by (i) soliciting or attempting to solicit any employee or consultant of
the Company to terminate such employee’s or consultant’s employment or service
in order to become an employee, consultant or independent contractor to or for
any competitor of the Company or (ii) soliciting or attempting to solicit any
client, customer or other person either directly or indirectly, to direct
his/her or its purchase of the Company’s products and/or services to any person,
firm, corporation, institution or other entity in competition with the business
of the Company. Executive’s duties under this Article

6



--------------------------------------------------------------------------------



 



VII shall survive termination of Executive’s employment with the Company and the
termination of this Agreement.
ARTICLE VIII
GENERAL PROVISIONS
8.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at Executive’s
address as listed on the Company payroll.
8.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.
8.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
8.4 Complete Agreement. This Agreement and the documents and agreements
referenced herein constitute the entire agreement between Executive and the
Company and is the complete, final, and exclusive embodiment of their agreement
with regard to the subject matter contained herein and therein and supersede all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein. This Agreement is
entered into without reliance on any promise or representation other than those
expressly contained herein or therein, and cannot be modified or amended except
in a writing signed by an appropriate officer of the Company and Executive.
8.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
8.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.
8.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of Executive’s duties hereunder and Executive may not assign
any of Executive’s rights hereunder, without the written consent of the Company,
which shall not be withheld unreasonably.

7



--------------------------------------------------------------------------------



 



8.8 Arbitration. Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by final and binding
arbitration held in San Diego, California through Judicial Arbitration &
Mediation Services/Endispute (“JAMS”) under the then existing JAMS arbitration
rules. However, nothing in this section is intended to prevent either party from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Each party in any such arbitration shall be
responsible for its own attorneys’ fees, costs and necessary disbursement;
provided, however, that if one party refuses to arbitrate and the other party
seeks to compel arbitration by court order, if such other party prevails, it
shall be entitled to recover reasonable attorneys’ fees, costs and necessary
disbursements. Pursuant to California Civil Code Section 1717, each party
warrants that it was represented by counsel in the negotiation and execution of
this Agreement, including the attorneys’ fees provision herein.
8.9 Attorneys’ Fees. If either party hereto brings any action to enforce rights
hereunder, each party in any such action shall be responsible for its own
attorneys’ fees and costs incurred in connection with such action.
8.10 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without regard to the conflicts of law provisions thereof.
(Signature page follows)

8



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties have executed this Agreement on the
day and year first above written.

            OREXIGEN THERAPEUTICS, INC.
      By:           Gary D. Tollefson, M.D., Ph.D.        CEO and President     

Accepted and agreed:
 
[Employee]

9